Citation Nr: 1508778	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  11-16 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from May 1969 to May 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

This case was previously before the Board in June 2014, at which time the Board denied the claim of entitlement to service connection for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In a December 2014 Order, the Court granted a Joint Motion for Partial Remand and remanded the case to the Board for action consistent with the Joint Motion. 


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

The Veteran claims that he has PTSD as a result of events that he experienced while stationed in Germany.  Specifically, the Veteran has reported that there was a great deal of racial tension on base while he was there and that he witnessed the beating of a white soldier by African American soldiers.  He also has reported that he was threatened by an African American service member with a knife while in the mess hall.  

A review of the record shows that attempts to verify the Veteran's reported stressors were made, but ultimately a formal finding was made that VA lacked sufficient information to verify the reported stressors.  Therefore, the Board denied the Veteran's claim based on a finding that he did not have PTSD that was a result of verified in-service stressors.  In the December 2014 Joint Motion of the parties, it was agreed that the Board did not consider the Veteran's report of being threatened with a knife while stationed in Germany and that the Board did not provide a sufficient reasons and bases for the decision that the Veteran did not have a confirmed stressor, to specifically include whether the Veteran's fear of violence constituted a PTSD stressor.  

While the Veteran has reported that he was threatened with a knife, and by others who joined in threatening him, while in active service, there is no corroborating evidence of record that the claimed stressor actually occurred.  However, the Board notes that, when the PTSD stressor is physical or sexual assault in service, credible supporting evidence may consist of a medical opinion based on a review of the evidence that the personal assault occurred.  38 C.F.R. § 3.304 (f)(3) (2014).  

With regard to the Joint Motion agreement that the Board did not adequately address the issue of whether the Veteran's fear of violence resulting from experiences with contentious race relations during service is a stressor sufficient to support a diagnosis of PTSD; the Board notes that the Veteran has in fact submitted evidence, lay statements from fellow service members and a news article, which shows there was some tension related to race relations as the Veteran has claimed.  However, the sufficiency of the stressor is a medical determination, and adjudicators may not make a determination on that point without independent medical evidence.  West (Carlton) v. Brown, 7 Vet. App. 70 (1994). 

Therefore, the Board finds that the Veteran's claims file should be reviewed in its entirety by a psychiatrist or psychologist to determine whether there is sufficient evidence to support the existence of a personal assault stressor in service and to determine whether the Veteran's fear of violence is sufficient to support a diagnosis of PTSD.  If the mental health professional determines that there is sufficient evidence to support a PTSD personal assault stressor or that the fear of violence during service is sufficient to support a diagnosis of PTSD, the examiner should determine whether he has PTSD related to a verified stressor of personal assault and/or fear of violence during service.

Additionally, current treatment records should be identified and obtained before a decision is made in this case.  In addition, the Veteran should be notified of the types of evidence that can be used to support a claim for service connection for PTSD based on claimed personal assault.  38 C.F.R. § 3.304(f)(5) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of what types of evidence can be submitted to support a claim for service connection for PTSD based on personal assault.

2.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

3.  Schedule the Veteran for a VA examination with a psychiatrist or psychologist.  The examiner must review the claims file and must note that review in the report.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran was subject to a personal assault while in active service.  The examiner should consider the Veteran's claim that he was threatened with a knife and by others due to racial tensions at his duty station in Germany.  The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's fear of violence during service at his duty station in Germany was a sufficient stressor upon which to base a diagnosis of PTSD.  The examiner should state what evidence supports the Veteran's assertion and whether the claimed events constitute a valid personal assault stressor for PTSD purposes.  The rationale for all opinions expressed must be provided.  If it is determined by a VA psychiatrist or psychologist that the Veteran has a valid PTSD stressor of either personal assault or fear of violence, then based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has PTSD that is related to a valid stressor.  The examiner should specifically state whether or not each criterion for a diagnosis of PTSD is met.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

